UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 01-2412



TIMOTHY S. BRANDON; WILLIAM L. DEW,

                                            Plaintiffs - Appellants,

            versus


CITY OF RICHMOND, VIRGINIA; CALVIN JAMISON,
City Manager for the City of Richmond; JACK
MCELFISH, Fire Chief of the City of Richmond;
JOHN TUNSTALL, Division Fire Chief for the
City of Richmond; LARRY TUNSTALL, Division
Fire Chief for the City of Richmond,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-00-874-3)


Submitted:    September 12, 2002        Decided:   September 23, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert P.    Geary, Richmond, Virginia; William S. Francis, Jr.,
Richmond,   Virginia, for Appellants.   Beverly A. Burton, Senior
Assistant   City Attorney, Keith A. May, Assistant City Attorney,
Richmond,   Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Timothy S. Brandon and William L. Dew appeal the magistrate

judge’s order denying relief on their employment discrimination

action.   We have reviewed the record and the magistrate judge’s

opinion and find no reversible error.   Accordingly, we affirm the

judgment of the magistrate judge.* See Brandon v. City of Richmond,

No. CA-00-874-3 (E.D. Va. Oct. 25, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                2